       Case 2:17-cr-00120-GEKP Document 175 Filed 05/24/19 Page 1 of 19



                IN THE UNITED STATES DISTRICT COURT FOR
                 THE EASTERN DISTRICT OF PENNSYLVANIA
____________________________________________________________________________

                                    :
UNITED STATES OF AMERICA            :     CRIMINAL ACTION
                                    :
            v.                      :     Docket No. 2:17-CR-00120-001
                                    :
EMMA SEMLER                         :
                                    :
_____________________________________________________________________________




          SENTENCING MEMORANDUM OF DEFENDANT EMMA SEMLER

       Defendant, EMMA SEMLER, by and through her counsel S. PHILIP STEINBERG,

respectfully submits the following Memorandum to assist the Court in fashioning a just and fair

punishment which is not greater than necessary to accomplish the fundamental objectives of

sentencing as articulated in 18 U.S.C. § 3553(a).



                                     I.    INTRODUCTION

       Emma Semler will appear before this Court to be sentenced for one count of Distribution

of heroin resulting in death in violation of 21 U.S.C. §§ 841 (a)(1) and (b)(1)(C) and 18 U.S.C. §

2; and one count of distribution of heroin resulting in death within 1,000 feet of a playground and

in violation of 21 U.S.C. § 860(a) and 18 U.S.C. § 2.

                               II.    PROCEDURAL HISTORY

       On March 8, 2017, a federal grand jury sitting in the Eastern District of Pennsylvania

returned a 2-count indictment charging Emma Semler with distribution of heroin resulting in death

and aiding and abetting, in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(C) and 18 U.S.C. § 2;



                                                1
       Case 2:17-cr-00120-GEKP Document 175 Filed 05/24/19 Page 2 of 19



and distribution of heroin resulting in death within 1,000 feet of a playground and aiding and

abetting, in violation of 21 U.S.C. § 860(a) and 18 U.S.C. § 2. On November 30, 2018, a jury trial

commenced before the Honorable Gene E.K. Pratter. On December 11, 2018, following a seven

(7) day jury trial, the jury returned a verdict of guilty as to Count 1 and 2 of the Indictment.

Thereafter, according to standard practice, this Court ordered a Pre-sentence Investigation Report

(“PIR”). On February 25, 2019, the report was authored and distributed by United States Probation

Officer Christopher L. Boyer.

                                  III.   FACTUAL HISTORY

   For the Court’s convenience, the offense conduct is adequately described in the PIR at

paragraphs 7 through 14.

   By way of further information, on May 9, 2014, Emma Semler confined within the vice of her

addiction purchased heroin for, and used heroin with, Jennifer Werstler. Ms. Werstler died as a

result of an overdose after using the heroin purchased by Emma Semler. Ms. Semler fled, and

subsequently learned of Ms. Werstler’s death the following morning. She promptly used the

remaining heroin that killed Ms. Wrestler the night before.

IV.    OBJECTIONS TO OR DEPARTURES FROM THE SENTENCING GUIDELINES

       Counsel for Ms. Semler would respectfully withdraw the objection to the PIR (paragraph

17) in which Ms. Semler may be entitled to a reduction in the offense level for acceptance of

responsibility. While initially, counsel was under the impression that trial counsel argued only

legal theory; first, as to Ms. Semler’s culpability as an addict in “joint possession” of the heroin,

and; second, as to whether the heroin purchased by Ms. Semler was the proximate cause Ms.

Werstler’s death; after having read the entirety of the trial transcript, counsel’s first impression

was wrong. Asking the Court to now apply a USSG § 3E1.1 reduction would continue to




                                                 2
       Case 2:17-cr-00120-GEKP Document 175 Filed 05/24/19 Page 3 of 19



compromise the integrity of Ms. Semler’s argument in the instant matter, as such, this objection is

withdrawn.

       Counsel for Ms. Semler would respectfully renew the objection to the PIR (paragraph 29)

in which Ms. Semler’s juvenile adjudication should not count towards Ms. Semler’s criminal

history calculation. concurrently, the two offenses listed in paragraphs 30 and 31 arise from a

single incident and, as such, should only be counted once for the purposes of calculating Ms.

Semler’s criminal history category. Unless requested by the Court, no additional argument will

be offered on this issue.

                            V.   SENTENCING CONSIDERATIONS

       As the Supreme Court has consistently asserted, “‘[i]t has been uniform and constant in the

federal judicial tradition for the sentencing judge to consider every convicted person as an

individual and every case as a unique study in the human failings that sometimes mitigate,

sometimes magnify, the crime and the punishment to ensue.’” Gall v. United States, 128 S.Ct.

586, 598 (2007) quoting Koon v. United States, 518 U.S. 81, 113 (1996). This enduring principle

was given new life in United States v. Booker, 543 U.S. 220, 244 (2005), where the United States

Supreme Court held that those provisions of the federal Sentencing Reform Act of 1984 that make

the Guidelines mandatory (18 U.S.C. § 3553(b)(1)), or which rely upon the Guideline’s mandatory

nature (18 U.S.C. § 3742(e)), to be incompatible with the Sixth Amendment. Accordingly, the

Court severed and excised those provisions, thereby rendering the Guidelines “effectively

advisory.” Id. at 245.

       The 3rd Circuit has developed a three-step approach to sentencing that district courts must

follow in the wake of Booker:




                                                3
       Case 2:17-cr-00120-GEKP Document 175 Filed 05/24/19 Page 4 of 19



       (1) Courts must continue to calculate a defendant’s Guidelines sentence precisely as they
       would have before Booker.

       (2) In doing so, they must formally rule on the motions of both parties and state on the
       record whether they are granting a departure and how that departure affects the
       Guidelines calculation, and take into account our Circuit’s pre-Booker case law, which
       continues to have advisory force.

       (3) Finally, they are required to exercise their discretion by considering the relevant §
       3553(a) factors in setting the sentence they impose regardless whether it varies from the
       sentence calculation under the Guidelines.

United States v. Gunter, 462 F.3d 237, 247 (3rd Cir. 2006) (quotation marks, brackets, and

citations omitted), citing United State v. King, 454 F.3d 187, 194, 96 (3rd Cir. 2006); United States

v. Cooper, 437 F.3d 324, 329-30 (3rd Cir. 2006). Thus, steps one and two mirror the pre- Booker

scheme, in which any sentence outside the applicable sentencing range must be imposed pursuant

to the departure framework provided by the Guidelines.


       It is 18 U.S.C. § 3553(a), however, that ultimately governs the imposition of the

defendant’s sentence, with the Guidelines calculation operating as merely one factor amongst the

variety of considerations listed in this statute. See Booker, 543 U.S. at 246. As the Supreme Court

has emphatically stated, a sentencing judge “may not presume that the Guidelines range is

reasonable.” Gall, 128 S.Ct. at 596-97. Rather, it is the mandate in 18 U.S.C. § 3553(a) that “[t]he

court shall impose a sentence sufficient, but not greater than necessary, to comply with purposes

set forth in paragraph (2) of this subsection,” that guides trial courts’ sentencing determinations.

18 U.S.C. § 3553(a) (emphasis added). These purposes, as listed in 18 U.S.C. § 3553(a)(2), include

the need for the sentences imposed—


       (A) to reflect the seriousness of the offense, to promote respect for the law, and to
       provide just punishment for the offense;

       (B) to afford adequate deterrence to criminal conduct;


                                                 4
       Case 2:17-cr-00120-GEKP Document 175 Filed 05/24/19 Page 5 of 19



       (C) to protect the public from further crimes of the defendant; and

       (D) to provide the defendant with needed education and vocational training, medical care,
       or other correctional treatment in the most effective manner.

Also, sentencing courts are directed to consider the following factors:

       (1) the nature and circumstances of the offense and the history and characteristics of the
       defendant (18 U.S.C. § 3553(a)(1));

       (2) the kinds of sentences available; (18 U.S.C. § 3553(a)(3));

       (3) the need to avoid unwarranted sentence disparities among defendants with similar
       records who have been found guilty of similar conduct (18 U.S.C. § 3553(a)(6)); and

        (4) the need to provide restitution to any victims of the offense (18 U.S.C. § 3553(a)(7));

       As the 3rd Circuit has been adamant in emphasizing, “[t]he record must demonstrate the

trial court gave meaningful considerations to the § 3553(a) factors. Cooper, 437 F.3d at 329.


       In addition to Section 3553, other statutory sections also provide district courts with

guidance in sentencing. In particular, in determining whether and to what extent imprisonment is

appropriate based on the Section 3553(a) factors, the judge is required to “recogniz[e] that

imprisonment is not an appropriate means of promoting correction and rehabilitation.” 18 U.S.C.

§ 3582(a) (emphasis added).

                 VI.    APPLICATION OF THE SENTENCING FACTORS

       Applying the statutory factors set forth in 18 U.S.C. § 3553(a) to Ms. Semler’s case, Ms.

Semler requests this Court vary substantially downward from the advisory sentencing guidelines

for the reasons set forth below.

           A. The Kinds of Sentences Available – 18 U.S.C. § 3553(a)(3)

       The options available to this Court with respect to what kind of sentence to impose upon

Ms. Semler are a minimum term of 20 years to a maximum term of life incarceration, at least six




                                                 5
       Case 2:17-cr-00120-GEKP Document 175 Filed 05/24/19 Page 6 of 19



years of supervised release, and a maximum fine of $2,000,000 along with a mandatory special

assessment of $100 for Count 2. Given an offense gravity score of 40 and a prior criminal history

score of eight, the guidelines call for a standard range of punishment between 360 months to life

imprisonment, a fine between $25,000 and $2,000,000, and a term of at least six years of

supervised release.

       In candor, the only issue left for debate is whether a sentence of more than 240 months is

“minimally sufficient” to accomplish the goals of sentencing.

       History and Characteristics of the Defendant – 18 U.S.C. § 3553(a)(1)

       The story of Emma Semler is tragic. Her catastrophic addiction to heroin will in many

ways define her life.

       Ms. Semler was raised in Abington, Pennsylvania with her parents and two siblings. Both

her mother and father were employed in upper level positions within their respective

pharmaceutical employers and were able to meet the needs of all of their children as a married

couple. On the surface, Ms. Semler’s childhood would appear to be an exemplar of the modern

American family. However, her parent’s bitter divorce in 2005 led to a vicious downward spiral

into the abysmal depths of heroin addiction.

       As her father developed an addiction to alcohol and narcotics, he began encouraging his

children to experiment with narcotics as a distorted means of gaining life experience. Dissention

from Mr. Semler’s will was remedied by physical abuse. Mr. Semler abused Emma Semler

because he was “frustrated and angry” that his wife was in love with another woman.

       Emma Semler had a significant spinal surgery at age thirteen (13), for which she was

prescribed opiates as a way of managing the pain. Around this same time, Ms. Semler’s father

would purchase alcohol for her. He also began smoking marijuana with Ms. Semler and her




                                               6
       Case 2:17-cr-00120-GEKP Document 175 Filed 05/24/19 Page 7 of 19



siblings. As a result, Ms. Semler and her siblings’ adolescence were dominated by the

normalization of drug abuse; a normalization which culminated in Ms. Semler’s perpetual

subjugation of her heroin addiction.

       It is undisputed that our country, and more specifically the Eastern District of Pennsylvania

is suffering from a massive opioid epidemic prolificated by the use of prescription narcotics. This

epidemic is senselessly robbing thousands of people from their loved ones with each passing day.

Tragically, this reality is all too visceral for Ms. Werstler’s family, who have no choice but to

suffer a daily reminder of their loved one’s eternal absence from their lives. It is axiomatic that

many (if not most) heroin addicts find the concept of “choice” inherently foreign and forlorn in

the context of their addiction. Their days are exclusively dictated by when their next high will be

in order to avoid becoming “dope sick.” From age 15 until early 2015, Ms. Semler was the

archetype of this lifestyle. From dawn until dusk, Ms. Semler’s sole objective was acquiring her

next dose of heroin. In this pursuit, nothing was off limits; neither morally nor legally. Heroin

became her l’appel du vide, as she poisoned her body without a fleeting afterthought of her own

mortality.

       This was Ms. Semler’s reality, and the reality for Sarah Semler, Jennifer Werstler, as the

trio congregated in an unsanitary public bathroom to get high. It is undisputed that the sole reason

for her criminal conduct in this case arose from the unequivocal, insatiable urge to answer her

body’s call for drugs. An inference could be drawn that Ms. Semler’s departure from the bathroom

in response to Ms. Werstler’s overdose is indicia of a callous, unsympathetic disregard for the

well-being of her friend. However, such an assertion overlooks the details that Ms. Semler was

essentially a heroin-dependent automaton, whose diminished cognitive reasoning skills were




                                                 7
       Case 2:17-cr-00120-GEKP Document 175 Filed 05/24/19 Page 8 of 19



tempered by a complete dearth of moral rectitude. Emma Semler’s addiction does not excuse her

conduct, however it does endeavor to explain it.

       Ms. Caitlin Thompson, a fellow member of Narcotics Anonymous, shares her personal

experience with this tragic plane of existence:

       From personal experience and the countless experiences of others, I’ve learned people
       often do heart breaking things that they would never do if they weren’t under the influence
       or chemically dependent on a substance. While this makes no excuse for committing illegal
       acts, it often helps in understanding the true nature of people struggling with active
       addiction.


       While many addicts have resigned themselves to this existence, Ms. Semler has not. As

evidenced by the plethora of letters of support attached to this memorandum, Ms. Semler chose to

get clean and become a beacon of inspiration for other addicts struggling to emancipate themselves

from the chains of their addictions. However, her journey, like many others was not without

setback, defeat, and introspective reconciliation. While addicted to heroin, Ms. Semler acted in a

manner that was beyond reproach by any traditional notions of societal decency. Ms. Jamie

Swartz-Hanley explains:

       When Emma tells her story, she speaks of these stories but most importantly she doesn’t
       spare herself. Emma tells this story of being so high that it was impossible for her to even
       comprehend what was taking place on that tragic day. Addicts know one thing when they
       are using and that is where they can get their next fix to get high and with each relapse
       they want more.

       Fellow Narcotics Anonymous member Kristen Curcio underscores the tragedy of a life

consumed and driven by addiction, and the harsh realities addicts face each and every day:

       I can tell you that I am a recovering addict, and I celebrated 7 years in recovery on
       November 9th. I know for myself; I did things during my addiction that I’m not proud of.
       I’ve done things that I would never in the right state of mind do to myself, and to others. I
       know from experience that under the influence of drugs and alcohol, an addict will do
       unspeakable things, as their conscience and knowing right from wrong is compromised.




                                                   8
        Case 2:17-cr-00120-GEKP Document 175 Filed 05/24/19 Page 9 of 19



       While Ms. Semler’s first several attempts at sobriety failed, her continued participation in

a 12-step has been the impetus for her and other’s success:

       “AA and NA participation is associated with greater likelihood of abstinence, often for

prolonged periods up to 16 years improved psychosocial functioning, and greater levels of self-

efficacy.” (Donovan DM, Ingalsbe MH, et al. 12-step interventions and mutual support programs

for substance use disorders: an overview. Soc Work Public Health. 2013;28(3–4):313–332. doi:

10.1080/19371918.2013.774663.)        “In    addition,    consistent,    early,   and     frequent

attendance/involvement (e.g., three or more meetings per week) is associated with better substance

use outcomes. Although even small amounts of participation may be helpful in increasing

abstinence, higher “doses” may be needed to reduce the likelihood of relapse. Engaging in other

12-Step group activities (e.g., doing service at meetings, reading 12-Step literature, doing “step

work,” getting a sponsor, or calling other 12-Step group members or one’s sponsor) may be a better

indicator of engagement and a better predictor of abstinence than merely attending meetings. In

addition, increased involvement in 12-Step meetings and activities following formal treatment may

serve as an important source of support and a form of continuing care that has been shown to lead

to decreased utilization of mental health and substance abuse treatment services and associated

costs.” Id. “Twelve-step programs serve as readily available, easily accessible, and no cost

resources for individuals with substance use disorders. There is clear evidence from a variety of

sources that early involvement, in the form of meeting attendance and engagement in recovery

activities, is associated with better substance use and psychosocial outcomes as well as reduced

health care costs.” Id.

       “Across recovery stages, individuals were 4.1 to 8.6 times more likely to achieve sustained

abstinence by continuous 12-Step meeting attendance and involvement.” (Krentzman AR,




                                                9
        Case 2:17-cr-00120-GEKP Document 175 Filed 05/24/19 Page 10 of 19



Robinson EAR, Moore BC, et al. How alcoholics anonymous (AA) and narcotics anonymous (NA)

work:     cross-disciplinary    perspectives. Alcohol      Treat    Q. 2010;29(1):75–84.       doi:

10.1080/07347324.2011.538318.) “Twelve-Step involvement, that is, involvement in such

activities as having a sponsor, doing service, reading recovery literature and contacting other 12-

Step members outside of meetings, was predictive of continuously sustained abstinence over 3

years for women…Several specific 12-Step activities were predictive of sustained

abstinence…including socializing with 12-Step members, reading 12-Step literature, contacting

members outside of meetings, step work, identifying as a 12-Step member, and having a sponsor.”

Id.

        Finding meaning in tragedy, Ms. Semler began her journey to sobriety shorty after Ms.

Werstler’s passing and maintained gainful employment in the recovery industry while assisting

dozens of others in their respective journeys. Ms. Semler’s childhood friend, Ms. Lindsay Fink,

shares her observations of Ms. Semler’s positive change:

        Emma hit rock bottom and subsequently made the decision to make a 180 degree turn in
        her life in regards to her own addiction and her contributions to others who suffer from
        drug addiction. For the last 2-3 years, she has dedicated her interests and working career
        to helping drug and alcohol addicts and maintaining her own recovery. She had been
        attending and presenting at daily NA/AA meetings and prior to incarceration her
        employment consisted of working as an Administrator/marketer for a private drug recovery
        center where her job was to make contacts with schools, agencies, hospitals, police and
        medical rescue, and other outlets to do what she could to encourage addicted individuals
        they had contact with to get help. Addiction is a huge public health problem; it is not a
        moral failing. I told Emma that I was proud of her and that her current work and dedication
        to others is her calling in life.


        Ms. Jeanette Ciminera offers additional insight into Ms. Semler’s tremendous personal

growth since obtaining sobriety:

        Emma has fought so hard to get clean and remain clean. Addiction, in my opinion, is the
        closest you can get to death while living. Physiologically, emotionally, financially – you
        name it she’s fought. She took it many steps further though than succeeding at her own



                                                10
      Case 2:17-cr-00120-GEKP Document 175 Filed 05/24/19 Page 11 of 19



       personal fight. She is determined to share her story and help guide others to stay away
       from drugs and/or get clean and stay clean. She has been working for this country’s good.
       She’s worked in recovery houses, has participated in interventions, assisted in opening a
       new women’s recovery house, amongst so much more. We need her and many more to help
       spread the word, educate the uninformed, and support the affected…She’s making a
       difference. We, as a society, need her in the public eye to continue her work.


       After having read the transcripts of Ms. Semler’s trial, counsel can sense that the Court as

well as the Government was underwhelmed by her supporters that attended Court proceedings.

This view is in ardent contrast to the many people who have contacted counsel asking to attest to

Ms. Semler’s good character at sentencing. Emma Semler is distinguished as someone to be relied

upon in the fellowship of sobriety. Few can truly empathize with the plight of addicts and their

often arduous, painful road to recovery. Ms. Rebecca Dubrowski, a fellow member of Narcotics

Anonymous, shares personal insight into the paramount importance of togetherness and emotional

support Ms. Semler instilled within her mentees:

       I met Emma Semler about three years ago in the rooms of Narcotics Anonymous. After
       years and years of struggling with finding my place in the world and where I fit in it, Emma
       was one of the few friends that I have met over the years that has always been there for me
       and always been available to listen to me through the ups and downs that life brings.
       Regardless of the amount of times that I would mess up and make mistakes, Emma always
       had faith in me and knew the potential that I bring…With almost 4 years clean, Emma has
       given me proof that you can live a happy and fulfilling life without the use of drugs


       Dozens of her peers have shared identical observations and insight into Ms. Semler’s

dedication to the successful recovery of other addicts, all of which share a common motif

underscoring Ms. Semler’s compassion and dedication to her fellowship. Ms. Eileen Rosati

explains:


       I am an active member of Narcotics Anonymous with over 28 years clean. I am a mother
       of four wonderful adult children, a grandmother to five beautiful grandchildren, and a
       Business Manager at one of the nation’s largest law firms. I am telling you this to convey
       the message that we do recover…Addiction is such a conning enemy of life and many have



                                               11
      Case 2:17-cr-00120-GEKP Document 175 Filed 05/24/19 Page 12 of 19



       lost the power to do anything about it. When Emma could have given up and succumbed to
       her addiction, as so many addicts have, she stayed strong overcoming the worry, the
       challenges, and the adversity all addicts face when we try to stay clean a day at a time. She
       has worked her on her recovery and decided to give back by making recovery her career
       path. Emma is a wonderful young lady who is admired by many in and out of the recovery
       community.”


       Ms. Semler’s commitment to her own sobriety and her sponsorship of other addicts in

various recovery organizations has had constructive rippling effects within her local community.

Fellow Narcotics Anonymous member Ms. Pattie Ceithaml explains:

       I have known Emma Semler for a couple years but have gotten to know her better in the
       last year; Emma was good friends with a young woman who I sponsored in NA who lost
       her fight with addiction. When Emma heard Amy passed, she came directly to my house to
       be of service, what could she do to help? Did her family need anything? Her son? Me?
       Emma was more concerned about helping out than about how she felt. The compassion
       and love she showed was remarkable. The changes that have taken place as a result of
       recovery are astounding. Emma is an amazing woman of recovery and I’m happy to be a
       part of her life.

       Ms. Janice Brasher shares her account of Ms. Semler’s commitment to the sobriety of

others, explaining Ms. Semler’s instrumental role in effectuating Ms. Brasher’s younger brother’s

recovery from addiction:

       My brother had struggled for years as a functional addict unbeknownst to our family.
       However, in 2017 he no longer could manage the secret of his addiction and it became out
       of hand. He wanted to make a change and get clean and it was Emma that brought him out
       of the darkness into recovery. Emma stood by his side while he was in and out of rehabs
       for months. Doing well then struggling again, Emma was there encouraging him and
       picking him back up with positive reinforcement every time day and night. Once he
       reconnected with Emma, she talked with him whenever he needed her and ultimately
       guided him into a rehab by which he was there for several months then to a halfway house
       in California to ultimately returning home clean with a full-time job as a financial planner
       living as a healthy, functional member of society…Emma has a key hand in his journey to
       sobriety and my family and I will be forever grateful for what she has done for him and
       what she had done for so many others.




                                                12
       Case 2:17-cr-00120-GEKP Document 175 Filed 05/24/19 Page 13 of 19



       Ms. Alexandra McClellan, a former addict, provides additional insight into Ms. Semler’s

selfless commitment to her fellow recovering addicts; underscoring her consistency in going above

and beyond the call of duty in order to keep others from straying into the enticing, fatal embrace

of narcotics:

       When I was struggling, she was always there for me no matter what. Whether it was
       making sure I had food and shelter, or taking me to treatment, she was there and always
       stood by my side. Emma is hands down one of the most caring, compassionate and
       supportive friends that I have in my life. She never hesitated to be there for me or anyone
       else for that matter for whatever they need her for. She is a true example of Narcotics
       Anonymous and a true example of hope. Her process through active addiction into
       recovery has been filled with ups and downs, but she has always persevered and fought
       hard to stay clean no matter what life has thrown at her. She dedicated her sobriety to
       helping women in recovery and made that her passion. Anyone who knows her, knows
       that she would do anything to help another struggling addict. I cannot stress enough
       how much Emma has grown into such a strong woman, whom so many look up to…I
       can only hope that she will be given the chance to continue on this path in the days to
       come.

       Mr. Matthew Murphy, a fellow addict in recovery, shares unique personal insight into the

person Ms. Semler was prior to her successful recovery, and the rehabilitated, dedicated individual

she is today:

       A lot of people come into recovery with a desire to change, but few are willing to put in the
       work. This was not Emma. She has always shown major willingness to do what we need to
       do to get clean, stay clean and become the honest, loving, and helpful woman we know
       today…Her getting clean was a great thing, but her staying clean throughout this traumatic
       situation is a miracle and an inspiration to all that know her.”

       “Of my own will I cannot overcome addiction. I need people like Emma to help me, and
       she has whether she knows it or not. The disease of addiction can ruin the lives of any
       person; man, woman, rich, poor, educated or not. It does not discriminate, and it can run
       the life of anyone affected by it. It hinders us from succeeding, and clouds our judgment
       dictating what we do. I used to use substances against my will and hang around people
       places and things chasing my fix. It ruined my life many times. A lot of people get to the
       end of the road and become willing to try to get clean, a few do, and even fewer stay clean
       for the long road. However, a person with the empathy and selfless love who has overcome
       active addiction and continues to improve is the best weapon against this disease. This is
       who Emma has become.”




                                                13
       Case 2:17-cr-00120-GEKP Document 175 Filed 05/24/19 Page 14 of 19



       As many of the attendant letters of support will suggest, Ms. Semler has found her purpose

in life assisting addicts in their recovery and personally ensuring the success of her sponsors. It is

undisputed that while, Ms. Semler’s commitment to the sobriety of herself and others has been a

success, there will always be inescapable hamartia derived from her role in Ms. Werstler’s death

in 2014. Actions which were in stark contravention to her current dedications, and actions that

have left her in the wake of tremendous remorse and regret. Ms. Semler will never be able to

recompense the Werstler family (or the community) for Jennifer Werstler’s death, and will have

to live with this reality for the rest of her life. Emma Semler will never shed the feeling of

repentance over her role in the loss of her friend. Nonetheless, it is clear that Ms. Semler’s actions

while released can only hope to pay homage to the tragedy of heroin addiction and the life of

Jennifer Werstler. Perhaps one day, Ms. Semler’s efforts helping others to be their best sober

selves may offer a shred of consolation to those who lost Jenny.


           B. Nature and Circumstances of the Offense – 18 U.S.C. § 3553(a)(1)

       Ms. Semler provided heroin to Ms. Werstler. They used together and Ms. Werstler died,

depriving the Werstler family of the love and companionship of their only child. Sadly, the crime

committed by Ms. Semler is outdone only by her flight after Ms. Werstler had overdosed.

       The nature and circumstances of her crimes are both heart-wrenching and calamitous; Ms.

Semler’s actions must be punished. Counsel however, implores this Court to consider the context

of her rampant addiction at the time of the incident, and its destructive effects on her ability to

function as a minimally cognizant human being in society.

           C. The Need to Avoid Unwarranted Sentence Disparities Among Defendants
              with Similar Records who have been Found Guilty of Similar Conduct – 18
              U.S.C. § 3553(a)(2)




                                                 14
       Case 2:17-cr-00120-GEKP Document 175 Filed 05/24/19 Page 15 of 19



       The only remotely similarly situated defendant that counsel is aware of is Dillon Quinn.

The Court (and the Government) is keenly aware of other defendants with guidelines of 360

months to life. Counsel respectfully urges this Court to contrast Ms. Semler with those other

“similarly situated” defendants.

       With that, there is no doubt that heroin use is a plague on the communities nationwide, and

offenses of this nature should not be taken lightly. However, to see any meaningful and beneficial

changes, this case requires us to look at the underlying causes of addiction and their destructive

effects on addicts. Ms. Semler is not a violent criminal; she is an addict. Her conduct in the instant

case is certainly not an indicator of who she is or what we should expect. At the time of this offense,

Ms. Semler was struggling with her own rampant heroin addiction, which was the impetus of all

of her criminal conduct, both in the past and presently before the Court. To underscore her

addiction’s effect on her rational decision making, the very next day, upon learning of Ms.

Werstler’s death, Ms. Semler used the same heroin to get high.

       It is also important to note that Ms. Semler’s criminal history is vastly overstated. Ms.

Semler has a criminal history score of eight (8), resulting in a Criminal History Category of IV as

previously mentioned, all of Ms. Semler’s prior offenses are the direct result of addiction.

       This calculation also fails to account for her rehabilitative efforts since the time of this

offense. Ms. Semler has used her experiences with addiction and recovery to support fellow addicts

by chairing AA/NA meetings and assisting the Lower Providence Township Police Department

with its first-time drug offense program.

           D. The Need to Provide Restitution to Any Victim of Offense – 18 U.S.C. §
              3553(a)(7)

       .       Restitution is not applicable in this case.

           E. Purposes of Sentencing – 18 U.S.C. § 3553(a)(2)



                                                  15
       Case 2:17-cr-00120-GEKP Document 175 Filed 05/24/19 Page 16 of 19



                     1. Promoting Respect for the Law and Providing Just Punishment for
                        the Offense – 18 U.S.C. § 3553(a)(2)(A)

       Respect for the law does not result from imposing unnecessarily harsh sentences, but just

ones that accurately reflect the guiding legal principles which have been discussed throughout Ms.

Semler’s Sentencing Memorandum. Further, respect for the law is engendered when a sentence

reflects a sincere rehabilitative effort on behalf of a defendant. Ms. Semler has exuded this

principle through her post-offense conduct, having devoting herself to the recovery and sobriety

of dozens of individuals suffering from addiction in the community at large.

                     2. To Afford Adequate Deterrence to Criminal Conduct – 18 U.S.C. §
                        3553(a)(2)(B)

       Adequate deterrence refers to both the effect Ms. Semler’s sentence will have on deterring

the crimes of others (general deterrence) and on herself (specific deterrence). A sentence reflecting

specific deterrence is not at issue. It is beyond cavil that Ms. Semler is cognizant of the

ramifications that her actions progenerated on the date in question. She is remorseful and contrite

for the irreparable harm she has caused herself, and most importantly, the Werstler family.

       In terms of general deterrence it would be naive to believe that even the most severe

sentence that could be imposed by the Court would deter other “Emma Semlers” to behave

differently. Conversely, the “general deterrence” goals of sentencing are further engendered by a

sentence which takes into account a sincere effort to change and give back to the community. Ms.

Semler has not only rehabilitated herself, but she has also used her experiences as a medium to

assist countless other addicts struggling to break the tumultuous cycle of addiction and make

positive changes in their lives. Accordingly, a sentence which reflects the importance of both

personal responsibility as well as servicing one’s community will send a message to the general

public that while criminal behavior will still be met with punishment, the justice system rewards




                                                 16
       Case 2:17-cr-00120-GEKP Document 175 Filed 05/24/19 Page 17 of 19



those who place their best foot forward and exemplify altruism and selflessness towards their

fellow man/woman.

                     3. Protecting the Public from Further Crimes of the Defendant – 18
                        U.S.C. § 3553(a)(2)(C)

       Ms. Semler fights every day to overcome her addiction and concurrently the impetus by

which her criminal conduct was born. As mentioned above, Ms. Semler has been drug-free since

2015 and has dedicated her life to helping others in her community struggling with addiction by

chairing AA/NA meetings, assisting law enforcement with a first-time drug offense program with

the Lower Providence Township Police Department in Eagleville, Pennsylvania. She has also

sponsored dozens of women in their recovery. Accordingly, it is respectfully submitted that Ms.

Semler is not a threat to the public, and only wishes to continue her efforts to assist in the sobriety

and vitality of her community

                     4. Providing the Defendant with Needed Education and Vocational
                        Training, Medical Care, or Other Correctional Treatment in the
                        Most Effective Manner – 18 U.S.C. § 3553(a)(2)(D)

       Ms. Semler does not require additional educational or vocational training. She would

benefit by continued participation in a twelve-step program.

                                VII.    ROLE IN THE OFFENSE

       Ms. Semler was an addict who along with her sister and Ms. Werstler, traveled to

Philadelphia to purchase heroin from her dealer. They used together and Ms. Werstler died. While

counsel respectfully believes that Emma Semler was not the intended target of legislature, she is

culpable and should be punished accordingly.




                                                  17
      Case 2:17-cr-00120-GEKP Document 175 Filed 05/24/19 Page 18 of 19



                           VIII.    REQUEST FOR VARIANCE


       For the aforementioned reasons, counsel respectfully requests the Court to vary downwards

and sentence Ms. Semler to the mandatory minimum of 240 months of incarceration.




                                                   Respectfully submitted,



                                                   /s/ S. PHILIP STEINBERG
                                                   S. PHILIP STEINBERG, Esquire
                                                   Attorney for Defendant
                                                   Two Penn Center
                                                   1500 John F. Kennedy Boulevard
                                                   Suite 1300
                                                   Philadelphia, PA 19102
                                                   Phone: (215) 845-2500




                                              18
      Case 2:17-cr-00120-GEKP Document 175 Filed 05/24/19 Page 19 of 19




                               CERTIFICATE OF SERVICE

      S. Philip Steinberg, Esquire hereby certify that a true and correct copy of the within

Sentencing Memorandum has been served electronically upon:



                           THE HONORABLE GENE E.K. PRATTER
                                  United States District Judge
                             United States Courthouse, Room 10613
                                       601 Market Street
                                    Philadelphia, Pa. 19106

                                    Andrea N. Phillips Esquire
                                   Assistant United States Attorney
                                     U.S. Department of Justice
                                   615 Chestnut Street, Suite 1250
                                       Philadelphia, PA 19106


                           Christopher L. Boyer, U.S. Probation Officer
                                       U.S. Probation Office
                                 William J. Green Federal Building
                                    600 Arch Street, Suite 2400
                                      Philadelphia, PA 19106




                                                    /s/ S. PHILIP STEINBERG
                                                    S. PHILIP STEINBERG, Esquire
                                                    Attorney for Defendant
                                                    Two Penn Center
                                                    1500 John F. Kennedy Boulevard
                                                    Suite 1300
                                                    Philadelphia, PA 19102
                                                    (215)-845-0250




                                               19
